Citation Nr: 1045812	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in June 2009; a transcript is 
of record.

In an September 2009 decision, the Board denied entitlement to 
TDIU.  The Veteran subsequently appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the Veteran's claim for 
readjudication.  In a July 2010 Order, the Court granted the 
motion, vacated the Board's September 2009  decision, and 
remanded this case to the Board for readjudication.  Although the 
Board regrets the need for further delay in the resolution of the 
Veteran's claim, further development is needed before it can be 
decided on the merits.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the June 2009 hearing that he had not 
had full time employment since 1989 and that he had driven a taxi 
part time from around 1989 or 1990 to 1995 or 1996.  On a VA Form 
submitted in January 2006, the Veteran wrote that the most he had 
earned in a year was $18,000, in 2000.  He wrote that he had last 
worked full-time in 2003, and had become too disabled to work in 
2003.  However, he also indicated on the form that his employment 
during the last five years had been part-time.  A March 2009 
Decision Review Officer conference report indicates that the 
Veteran had not responded to a request for employment 
information.  For the purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  The Veteran did not provide 
sufficient income information to determine whether he meets that 
standard.  Therefore, on remand it is necessary to attempt again 
to obtain employment information from the Veteran to determine 
whether his employment was marginal employment.

The Veterans Claims Assistance Act of 2000 (VCAA) redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010)).  
The statute, and its implementing regulations, particularly 
required VA to obtain any relevant records held by any Federal 
department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (2010).  
The Veteran testified at the June 2009 hearing that he had taken 
a test to qualify for VA job training and that he received a 
notice that he failed and was not qualified for the training.  He 
indicated that that had been in Seattle and that he then could 
not get a job because his disabilities worsened.  The record does 
not contain any VA vocational rehabilitation or training records.  
The VCAA requires that VA attempt to obtain these records in 
their entirety until they are obtained, unless it is reasonably 
certain and documented that such records do not exist or that 
further efforts to obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

Although the Veteran has been afforded several VA examinations, 
none of the examiners has specifically stated whether he has been 
unemployable due to service-connected disabilities, without 
consideration of his non-service connected disabilities.  The 
Veteran's service-connected disabilities, as evaluated under the 
VA Rating Schedule, are: posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; diabetic nephropathy with 
hypertension, evaluated as 30 percent disabling; and diabetes 
mellitus, type II, evaluated as 20 percent.  His combined 
service-connected disability evaluation is 70 percent.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for TDIU.  Invite 
the Veteran to submit all pertinent evidence 
in his possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.  Request employment information from the 
Veteran to assist in determining whether his 
employment has been marginal or substantially 
gainful under 38 C.F.R. § 4.16.

3.  Request a complete copy of the Veteran's 
records from VA vocational rehabilitation or 
training and his VA treatment records from 
January 2010 to the present.  Attempts to 
obtain these records should be in accordance 
with 38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

4.  Schedule the Veteran for an examination 
or social and industrial survey to ascertain 
the impact of his service-connected 
disabilities on his employability.  The 
claims folder should be reviewed, and that 
review should be indicated in the examination 
report.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities, both singly 
and jointly, on his employability.  The 
examiner should opine as to whether it is at 
least as likely as not (i.e., a 50 percent or 
more probability) that the Veteran's service-
connected disabilities (PTSD, diabetic 
nephropathy with hypertension, and diabetes 
mellitus, type II), without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  All 
findings and conclusions should be supported 
by a rationale, and if the examiner cannot 
state an opinion without resorting to 
speculation he/she should state why that is 
so.

5.  Then, readjudicate the claim for TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

